Citation Nr: 1033537	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-38 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for low back strain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1954 to September 
1958.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2007 rating decision of the Lincoln, 
Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  In February 
2010, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.  


FINDING OF FACT

There is competent evidence tending to establish low back strain 
related to service.  


CONCLUSION OF LAW

Low back strain was incurred in active service.  38 U.S.C.A. §§ 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim. Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. §§ 3.303, 
3.304 (2009).

Analysis

Initially, the Board notes substantial compliance with the 
February 2010 remand.  The Veteran was afforded a VA examination 
and the claim was readjudciated.  Thus, the Board is able to 
proceed to a decision.  

In addition, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claim is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

The Veteran asserts he has a back disability related to in-
service injury.  Having considered the record, the Board finds a 
relative equipoise in the evidence, and thus, a finding in favor 
of service connection is supportable.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms, to include pain, and that he 
was hit in the back by a hatch during service.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  

Service treatment records contain relevant findings, to include 
notation of a 3-day history of hematuria of unknown etiology in 
June 1958, with similar findings noted in July 1958 and August 
1958.  In addition, and while the September 1958 separation 
examination report shows that the spine and musculoskeletal 
system and genitourinary system were normal, the examiner noted 
right renal hematuria.  

A February 2000 private records reflects a diagnosis of low back 
strain, and the June 2010 VA examiner stated that it was at least 
as likely as not that some of the Veteran's back pain and 
associated issues are related to the in-service manifestations.  
The examiner noted that it is well known that a blow to the back 
(flank) can easily cause painless hematuria, and added that 
although confusing, the contemporaneous records indicate some 
type of back pain at the time of the in-service treatment in 
1958, and that pertinent treatment is documented from the 1960s 
to the 1980s.  

In this case, there are relevant in-service findings, a current 
diagnosis of low back strain, and a competent opinion relating 
the low back symptoms to service.  The Board notes that the 
February 2010 VA examiner reviewed the claims file and provided a 
rationale for the opinion based on objective findings, reliable 
principles, and sound reasoning.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for low back strain is granted.  



___________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


